Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 3/3/2021 has been considered.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-11 directed to an invention non-elected without traverse.  Accordingly, claims 8-11 been cancelled.

Response to Amendments
In response to the arguments received October 15, 2020:
Claims 1, 4, 6 have been amended, claim 2 has been cancelled and claims 8-11 have been withdrawn. Therefore claims 1 & 3-7 are pending in this Office Action.
The 112 rejection has been withdrawn.

EXAMINER’S AMENDMENT
The application has been amended as follows: 

Please cancel claims 8-11.

Allowable Subject Matter
Claims 1 & 3-7 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: The prior art or record fails to teach or suggest the energy storage device is tensioned inside the energy storage system by a force exerted on the sealing element by one or more fastening elements which directly fasten the energy storage device to the carrier element, and by a restoring mechanism mounted between a top surface of the energy storage device and a cover element arranged on the carrier element, wherein the sealing element is deformed by the forces.

Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments onStatement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589.  The examiner can normally be reached on Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KIRAN Akhtar/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723